DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-statutory Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting over the claims of US Patent 11184692, since the claims, if allowed, would improperly extend the “right to exclude”.

The subject matter claimed in the instant application is fully disclosed in the US Patent 11184692 and is covered by the US Patent 11184692 since the US Patent 11184692 and the instant application are claiming common subject matter.
 
As an example see how Claim 1 of the instant application and Claim 1 of the US Patent 11184692 are claiming common subject matter.


Claim 1 of the instant application:

A method comprising: 

Claim 1 of the US Patent 11184692: 

A method comprising:
configuring a first burst preamble including a first repeating preamble pattern that is biased with respect to a first data bit value over a second data bit value; 

performing a first series of measurements based on a first series of burst transmissions from an optical transmitter of an optical network unit (ONU) in an optical network, wherein first bursts in the first series of burst transmissions include the first burst preamble; 

determining a first optical power level based on the first series of measurements; 

configuring a second burst preamble including a second repeating preamble pattern that is biased with respect to the second data bit value over the first data bit value; 

performing a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second burst preamble; and 

determining a second optical power level based on the second series of measurements.
utilizing passive optical network (PON) protocol capabilities to specify a first modified burst preamble including a first preamble pattern that repeats, wherein the first preamble pattern includes a first section and a second section that differ; 

performing a first series of measurements based on a first series of burst transmissions from an optical transmitter of an optical network unit (ONU) in an optical network, wherein first bursts in the first series of burst transmissions include the first modified burst preamble; 

determining a first optical power level based on the first series of measurements; 

utilizing PON protocol capabilities to specify a second modified burst preamble including a second preamble pattern that repeats, and wherein the second preamble pattern includes a third section and a fourth section that differ, wherein the first section and the third section are the same, wherein the second section and the fourth section differ, wherein the first section and the third section are balanced with respect to logical zeros and ones, and wherein the second section and the fourth section are unbalanced with respect to logical zeros and ones;

performing a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second modified burst preamble; 

determining a second optical power level based on the second series of measurements; 

determining, based on the first optical power level and the second optical power level, a first power level corresponding to transmission of logical 0 (P.sub.0) and a second power level corresponding to transmission of logical 1 (P.sub.1); 

calculating, based on P.sub.0 and P.sub.1, one or more additional parameters associated with transmissions from the optical transmitter; and 

determining, based on the one or more additional parameters, whether the optical transmitter complies with specifications of the optical network.


 As shown, the only differences between these two claims besides the wording is that Claim 1 of the instant application is a border version of Claim 1 of the US Patent 11184692. MPEP 804 section “1. Anticipation Analysis” states that “A non-statutory double patenting rejection is appropriate where a claim in an application under examination is claiming subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application”, which is the case here because Claim 1 of the instant application is a border version of Claim 1 of the US Patent 11184692. Thus, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 11184692. 

              
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 3 and 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub 20210111796) in view of Prause (US Pub 20170201320).

Regarding Claim 1, Smith discloses a method comprising: 
configuring a first burst including a first repeating pattern that is biased with respect to a first data bit value over a second data bit value (Fig 1, Fig 4, where a system 100 configures a first burst including a first repeating pattern (i.e. ALL 1’s) that is biased with respect to a first data bit value (i.e. 1’s) over a second data bit value (i.e. 0’s) (step 404)); 
performing a first series of measurements based on a first series of burst transmissions from an optical transmitter of an optical network unit (ONU) in an optical network, wherein first bursts in the first series of burst transmissions include the first burst (Fig 1, Fig 4, where the system 100 performs a first series of measurements based on a first series of burst transmissions from an optical transmitter of an ONU (e.g. 310) in an optical network (i.e. a PON) (step 405), and where first bursts in the first series of burst transmissions include the first burst (i.e. ALL 1’s));  
determining a first optical power level based on the first series of measurements (Fig 1, Fig 4, where the system 100 determines a first optical power level (PALL_1’s)  based on the first series of measurements (step 405)); 
configuring a second burst including a second repeating pattern that is biased with respect to the second data bit value over the first data bit value (Fig 1, Fig 4, where the system 100 configures a second burst including a second repeating pattern (i.e. ALL 0’s) that is biased with respect to the second data bit value (i.e. 0’s) over the first data bit value (i.e. 1’s) (step 408)); 
performing a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second burst (Fig 1, Fig 4, where the system 100 performs a second series of measurements based on a second series of burst transmissions from the optical transmitter of the ONU (e.g. 310), and where second bursts in the second series of burst transmissions include the second burst (i.e. ALL 0’s) (step 409)); and 
determining a second optical power level based on the second series of measurements (Fig 1, Fig 4, where the system 100 determines a second optical power level  (PALL_0’s) based on the second series of measurements (step 409)).   
Smith fails to explicitly disclose the first burst and the second burst being preambles.
However, Prause discloses 
a burst being a preamble (Fig 2, paragraph [46] where an upstream burst 214 from an ONU 206.1 is a preamble (e.g. 601) (as shown in Fig 6A)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the system 100 as described in Smith, with the teachings of the upstream burst 214 as described in Prause. The motivation being is that as shown an upstream burst 214 from an ONU 206.1 is a preamble (e.g. 601) (as shown in Fig 6A) and one of ordinary skill in the art can implement this concept into the system 100 as described in Smith and better show and illustrate that the first burst (i.e. ALL 1’s) and the second burst (i.e. ALL 0’s) from the ONU (e.g. 310) are preambles (e.g. 601) (as shown in Fig 6A) i.e. in order to have known packets/frames structures with preambles and payloads for transmitting upstream data signals and for enabling communications and which combination is a simple implementation of a known concept of a known upstream burst 214 into a known system 100 for better clarifying its structure and/or operation and which combination yields predictable results.    

Regarding Claim 3, Smith as combined by Prause also discloses the method wherein configuring the first burst preamble comprises controlling the first repeating preamble pattern with respect to a first data bit pattern, a first length, and a first repeat count, and wherein configuring the second burst preamble comprises controlling the second repeating preamble pattern with respect to a second data bit pattern, a second length, and a second repeat count (Smith Fig 1, Fig 4, where when configuring the first burst the system 100 controls the first repeating pattern (i.e. ALL 1’s) with respect to a first data bit pattern (i.e.1’s), a first length (i.e. length X), and a first repeat count (i.e. number of 1’s which fits in length X) (i.e. for step 404), and where when configuring the second burst the system 100 controls the second repeating pattern (i.e. ALL 0’s) with respect to a second data bit pattern (i.e. 0’s), a second length (i.e. length Y), and a second repeat count (i.e. number of 0’s which fits in length Y) (i.e. for step 408)).  

Regarding Claim 6, Smith as combined by Prause also discloses the method further comprising: 
calculating, based on a mathematical relationship between the first optical power level and the second optical power level, an extinction ratio (ER) for the optical transmitter (Smith Fig 1, Fig 4, where the system 100 calculates, based on a mathematical relationship between the first optical power level (PALL_1’s) and the second optical power level (PALL_0’s), an extinction ratio (ER) for the optical transmitter (step 416)); and 
validating, based on the first optical power level, the second optical power level, and the -21-Attorney Docket No. 20190598C1 ER, a compliance level associated with the optical transmitter with respect to specifications of the optical network (Smith Fig 1, Fig 4, where the system 100 validates, based on the first optical power level (PALL_1’s) , the second optical power level (PALL_0’s), and the ER, a compliance level associated with the optical transmitter with respect to specifications of the optical network (i.e. a PON) (step 420)).    

Regarding Claim 7, Smith as combined by Prause also discloses the method further comprising: 
calculating, based on a mathematical relationship between the first optical power level and the second optical power level, an optical modulation amplitude (OMA) for the optical transmitter (Smith Fig 1, Fig 4, where the system 100 calculates, based on a mathematical relationship between the first optical power level (PALL_1’s) and the second optical power level (PALL_0’s), an optical modulation amplitude (OMA) for the optical transmitter (step 418)); and 
validating, based on the first optical power level, the second optical power level, and the OMA, a compliance level associated with the optical transmitter with respect to specifications of the optical network (Smith Fig 1, Fig 4, where the system 100 validates, based on the first optical power level (PALL_1’s), the second optical power level (PALL_0’s), and the OMA, a compliance level associated with the optical transmitter with respect to specifications of the optical network (i.e. a PON) (step 420)).  

Regarding Claim 8, Smith discloses a system comprising:  
an optical network unit (ONU) including an optical transmitter (Fig 1, Fig 4, where a system 100 has an ONU (e.g. 310) including an optical transmitter); and 
a power meter configured to connect to the ONU (Fig 1, Fig 4, where the system 100 has a power meter (502) configured to connect to the ONU (e.g. 310)), wherein the power meter is further configured to: 
configure a first burst including a first repeating pattern that is biased with respect to a first data bit value over a second data bit value (Fig 1, Fig 4, where the power meter (502) configures a first burst including a first repeating pattern (i.e. ALL 1’s) that is biased with respect to a first data bit value (i.e. 1’s) over a second data bit value (i.e. 0’s) (step 404)); 
perform a first series of measurements based on a first series of burst transmissions from the optical transmitter of the ONU in an optical network, wherein first bursts in the first series of burst transmissions include the first burst (Fig 1, Fig 4, where the power meter (502) performs a first series of measurements based on a first series of burst transmissions from the optical transmitter of the ONU (e.g. 310) in an optical network (i.e. a PON) (step 405), and where first bursts in the first series of burst transmissions include the first burst (i.e. ALL 1’s)); 
determine a first optical power level based on the first series of measurements (Fig 1, Fig 4, where the power meter (502) determines a first optical power level (PALL_1’s)  based on the first series of measurements (step 405));  
configure a second burst including a second repeating pattern that is biased with respect to the second data bit value over the first data bit value (Fig 1, Fig 4, where the power meter (502) configures a second burst including a second repeating pattern (i.e. ALL 0’s) that is biased with respect to the second data bit value (i.e. 0’s) over the first data bit value (i.e. 1’s) (step 408));   
-22-Attorney Docket No. 20190598C1 perform a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second burst (Fig 1, Fig 4, where the power meter (502) performs a second series of measurements based on a second series of burst transmissions from the optical transmitter of the ONU (e.g. 310), and where second bursts in the second series of burst transmissions include the second burst (i.e. ALL 0’s) (step 409)); and 
determine a second optical power level based on the second series of measurements (Fig 1, Fig 4, where the power meter (502) determines a second optical power level  (PALL_0’s) based on the second series of measurements (step 409)).   
Smith fails to explicitly disclose the first burst and the second burst being preambles.
However, Prause discloses 
a burst being a preamble (Fig 2, paragraph [46] where an upstream burst 214 from an ONU 206.1 is a preamble (e.g. 601) (as shown in Fig 6A)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the system 100 as described in Smith, with the teachings of the upstream burst 214 as described in Prause. The motivation being is that as shown an upstream burst 214 from an ONU 206.1 is a preamble (e.g. 601) (as shown in Fig 6A) and one of ordinary skill in the art can implement this concept into the system 100 as described in Smith and better show and illustrate that the first burst (i.e. ALL 1’s) and the second burst (i.e. ALL 0’s) from the ONU (e.g. 310) are preambles (e.g. 601) (as shown in Fig 6A) i.e. in order to have known packets/frames structures with preambles and payloads for transmitting upstream data signals and for enabling communications and which combination is a simple implementation of a known concept of a known upstream burst 214 into a known system 100 for better clarifying its structure and/or operation and which combination yields predictable results.    

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub 20210111796) in view of Prause (US Pub 20170201320) in further view of Brewer et al (US Pub 20030067662).
 
Regarding Claim 5, Smith as combined by Prause also discloses the method further comprising: transmitting the first bursts, and transmitting the second bursts (Smith Fig 1, Fig 4, where the system 100 is further configured to transmit the first bursts (i.e. at step 404), and transmit the second bursts (i.e. at step 408)).     
Smith as combined by Prause fails to explicitly disclose transmitting the first bursts upon a first transmission optical power level reaching a first operational state, and transmitting the second bursts upon a second transmission optical power level reaching a second operational state.
However, Brewer discloses 
transmitting a first burst upon a first transmission optical power level reaching a first operational state, and transmitting a second burst upon a second transmission optical power level reaching a second operational state (Fig 2, where a first burst (e.g. 201a) is transmitted upon a first transmission optical power level (amplitude) reaching a first operational state (e.g. threshold 206a), and a second burst (e.g. 201b) is transmitted upon a second transmission optical power level (amplitude) reaching a second operational state (e.g. threshold 206b)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 100 as described in Smith as combined by Prause, with the teachings of the first/second bursts (206a/206b) as described in Brewer. The motivation being is that as shown a first burst (e.g. 201a) can be transmitted upon a first transmission optical power level (amplitude) reaching a first operational state (e.g. threshold 206a), and a second burst (e.g. 201b) can be transmitted upon a second transmission optical power level (amplitude) reaching a second operational state (e.g. threshold 206b) and one of ordinary skill in the art can implement this concept into the system 100 as described in Smith as combined by Prause and have the first burst (i.e. ALL 1’s) be transmitted upon a first transmission optical power level (amplitude) reaching a first operational state (e.g. threshold 206a), and the second burst (i.e. ALL 0’s) be transmitted upon a second transmission optical power level (amplitude) reaching a second operational state (e.g. threshold 206b) i.e. as an alternative so as to have the first burst (i.e. ALL 1’s) being transmitted with a first amplitude and the second burst (i.e. ALL 0’s) being transmitted with a second amplitude for the purpose of performing measurements with different power levels and obtain more accurate results and which combination is a simple implementation of a known concept of known first/second bursts (206a/206b) into a known system 100 for its improvement and for optimization and which modification yields predictable results.    


Regarding Claim 10, Claim 10 is similar to claim 3, therefore, claim 10 is rejected for the same reasons as claim 3.

Regarding Claim 12, Claim 12 is similar to claim 5, therefore, claim 12 is rejected for the same reasons as claim 5.

Regarding Claim 13, Claim 13 is similar to claim 6, therefore, claim 13 is rejected for the same reasons as claim 6.

Regarding Claim 14, Claim 14 is similar to claim 7, therefore, claim 14 is rejected for the same reasons as claim 7.

Regarding Claim 15, Claim 15 is similar to claim 1, therefore, claim 15 is rejected for the same reasons as claim 1. Furthermore, Smith paragraph [125][126] teaches a non-transitory computer readable medium comprising instructions that when executed by a processor causes the processor to perform a method.

Regarding Claim 17, Claim 17 is similar to claim 3, therefore, claim 17 is rejected for the same reasons as claim 3.

Regarding Claim 19, Claim 19 is similar to claim 6, therefore, claim 19 is rejected for the same reasons as claim 6.

Regarding Claim 20, Claim 20 is similar to claim 7, therefore, claim 20 is rejected for the same reasons as claim 7.


Allowable Subject Matter
Claims 2, 4, 9, 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection as described above is overcome.


Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Smith et al (US Pub 20210111792) and more specifically Fig 4.  

Ruchet et al (US Pat 8861953) and more specifically Fig 2.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636